BLACKROCK FUNDS II BlackRock Bond Portfolio BlackRock Managed Income Portfolio (each, a Fund) SUPPLEMENT DATED AUGUST 19, 2009 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION Effective August 19, 2009, each Funds Prospectus and Statement of Additional Information is amended as set forth below. The section entitled Key Facts About the FundsKey Facts About BlackRock Bond Portfolio What are the main risks of investing in the Fund? and the section entitled Key Facts About the FundsKey Facts About BlackRock Managed Income PortfolioWhat are the main risks of investing in the Fund? of each Funds current Prospectus is amended by replacing the risk on Mortgage-Backed and Asset-Backed Securities Risks as follows: Mortgage- and Asset-Backed Securities Risks  Mortgage- and asset-backed securities represent interests in pools of mortgages or other assets, including consumer loans or receivables held in trust.
